Citation Nr: 0121491	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a right wrist injury to include carpal tunnel 
syndrome, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1990 to July 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the RO.  

Previously, in a July 1999 rating decision, the RO denied the 
veteran's claims for increased ratings for the service-
connected right ankle disability and service-connected right 
wrist disability.  The veteran timely appealed those 
determinations.  During the pendency of that appeal, the RO 
issued a January 2000 rating decision which increased the 
rating to 10 percent for the right wrist disability.  
Thereafter, in February 2000, the veteran formally withdrew 
his appeal as to both the increased rating claims for the 
service-connected right wrist and right ankle disabilities.  

In April 2000, the veteran submitted a claim for an increased 
rating for the service-connected right wrist disability.  In 
a June 2000 rating decision, the RO denied the veteran's 
claim for an increased rating for the service-connected right 
wrist disability.  The veteran timely appealed that decision.

In August 2000, the veteran submitted a claim for an 
increased rating for the service-connected right ankle 
disability.  The RO denied the veteran's claims for an 
increased rating for the service-connected right ankle 
disability in Supplemental Statements of the Case (SSOC's) 
dated December 2000 and December 2001.  

As the veteran has not provided a timely Notice of 
Disagreement or Substantive Appeal with regard to the issue 
of an increased rating for the service-connected right ankle 
disability, this issue is not on appellate status and before 
the Board at this time.  The RO should therefore afford the 
veteran an opportunity to timely appeal the August 2000 
rating action which denied an increased rating for the 
service-connected right ankle disability.  



REMAND

In this case, the veteran's service-connected residuals of a 
right wrist injury with carpal tunnel syndrome is currently 
rated as 10 percent disabling under Diagnostic Code(s) 5215-
8615.  

A January 2000 treatment record shows that the veteran had 
decreased range of motion of flexion and extension of the 
right wrist with full range of motion with lateral movements.  
There did not seems to be any muscular atrophy compared with 
the left.  The strength of interphalangeal muscles on the 
right seemed to be intact although grip strength was slightly 
decreased on the right as compared to the left.  The veteran 
did have a positive Tinel's sign on the right.  Assessment 
was that of right wrist pain and hand weakness, possibly due 
to carpal tunnel syndrome secondary to wrist fracture.  

VA outpatient treatment records from March 2000 indicate that 
the veteran was seen after referral for evaluation to rule 
out carpal tunnel syndrome.  The veteran's complaints 
included pain on the dorsal aspect of the right wrist and 
occasional paresthesia to the tips of his ring and long 
fingers.  The examination revealed normal range of motion of 
the right elbow, wrist and normal composite fist.  There was 
some tenderness with the extremes of dorsiflexion of the 
wrist and with ulnar deviation.  He was neurovascularly 
intact to motor and sensory testing.  

The veteran was tender to palpation of the lunate but no 
tenderness to palpation of the radius or the remainder of the 
bones of the hand.  The examiner was able to reproduce a 
click with Watson test that was painful for the veteran as 
well as with ulnar deviation and loading on the ulnar side of 
the wrist.  That was also tender.  A review of the 
radiographs showed no significant or bony deformity.  The 
veteran could not appreciate which bone was fractured.  There 
was no arthritic changes noted and there seemed to be good 
alignment on the radiographs.  Assessment was that of wrist 
pain status post fracture.  

In May 2000, a VA examination report indicated flexion of the 
right wrist of 40 degrees, extension of 50 degrees, pain with 
radial and ulnar deviation.  Positive Watson test was noted.  
The veteran's hand was neurovascularly intact distally in the 
medial, ulnar, and radial distributions.  The assessment was 
that of degenerative arthritis of the right wrist with 
positive ligamentous laxity or insufficiency secondary to old 
traumatic injury.  

At a private examination in July 2000, the veteran was tender 
in the areas of the lunate.  Loading his wrist and carrying 
it through range of motion cased some mild pain.  His wrist 
extended 60 degrees, flexed 40 degrees, ulnarly deviated 30 
degrees, and regularly deviated 10 degrees.  AP/Lateral and 
oblique views of his wrist were normal.  It was noted that he 
might have a very slight ulnar negative variance.  The 
impression was that of wrist pain.  

The veteran's claims file contains outpatient treatment 
records from as recent as October 2000.  These records show 
that the veteran had an magnetic resonance imaging (MRI) scan 
which demonstrated no significant abnormalities.  There was 
no evidence occult ganglion cyst or scapholunate ligament 
tear.  There were no abnormal fluid collections.  Impression 
was that of dorsal wrist pain, etiology unclear.  

Other VA outpatient records show that the veteran complained 
of ongoing right wrist pain and tenderness.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, the veteran's overall right wrist disability is 
unclear.  For example, it is unclear whether or not the 
veteran has arthritis of the right wrist.  Although a 
diagnosis of arthritis was noted in May 2000, it has not been 
consistently reported in the veteran's medical records.  

Additionally, the medical evidence indicated that in January 
2000, there was a possible diagnosis of carpal tunnel 
syndrome, but a positive diagnosis of carpal tunnel syndrome 
has not been consistently indicated.  

In addition, the veteran asserts having right wrist pain.  
The Board notes that in consideration of limitation of 
motion, The United States Court of Appeals for Veterans 
Claims (Court) has set forth certain guidelines.  In the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In this case, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claim for the 
right wrist disability as a rating under the Diagnostic Code 
governing limitation of motion of the wrist should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion. Johnson v. Brown, 9 
Vet. App. 7 (1996).  

In light of DeLuca and in order to determine the veteran's 
current range of motion taking into consideration pain, as 
well as his other manifestations, the veteran should be 
afforded a VA orthopedic evaluation.  

Finally, the veteran's medical records contemplate some 
neurological testing, but it does not appear that the veteran 
has undergone a full neurological evaluation.  Since the 
veteran's disability rating contemplates a neurological 
Diagnostic Code, the Board finds that the veteran should be 
afforded a VA neurological examination in addition to an 
orthopedic evaluation.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the service-connected right wrist 
disability, which have not previously 
been identified or obtained.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The veteran should be afforded VA 
neurological and orthopedic examinations 
to determine the current nature, extent, 
and manifestations of the veteran's right 
wrist disability.  All indicated x-rays 
should be completed.  The claims file 
should be made available to the 
examiner(s) prior to the examination(s).  
Such tests as deemed necessary should be 
performed.  These tests should include a 
complete test of the range of motion of 
the affected joints.  All findings should 
be reported.  The examiner(s) should also 
be asked to determine whether the right 
wrist exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right wrist is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



